--------------------------------------------------------------------------------

Exhibit 10.22
 
TECHNOLOGY AND SERVICES AGREEMENT (ZAAH)
 
TECHNOLOGY AND SERVICES AGREEMENT (ZAAH), dated as of December 31, 2012 (this
“Agreement”), by and between LaserLock Technologies, Inc. (“LaserLock”), a
Nevada corporation, and Zaah Technologies, Inc. (“Zaah”).  In consideration of
the premises and the mutual agreements and covenants hereinafter set forth,
LaserLock and Zaah hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
SECTION 1.01.  Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Common Stock” means the common stock, $0.001 par value per share, of LaserLock.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
“Warrants” means the warrants to purchase shares of Common Stock as set forth in
Section 2.01.
 
ARTICLE 2
 
TRANSACTIONS
 
SECTION 2.01.  Consideration. In consideration of the transactions contemplated
hereby, the parties hereto hereby agree that LaserLock shall pay to Zaah:
 
(a)           $450,000 on the date of this Agreement, consisting of $250,000 in
cash and warrants to purchase 4,444,444 shares of Common Stock under a cashless
exercise initially at an exercise price of $0.045 on the terms set forth under
the warrants issued by LaserLock to Zaah under the Warrant, dated as of December
31, 2012.
 
(b)           $100,000, accrued in full as of the date of this Agreement, but
payable in twelve (12) months from the date hereof to a designee of Zaah’s
selection, with a right to convert (at Zaah’s sole discretion, from time to time
at any time) to shares of Common Stock at the prevailing market price per share
of Common Stock (which, as long as the Common Stock is listed, shall be the
closing price on the last trading day prior to such issuance or sale of the
Common Stock as traded on a national securities exchange, the NASDAQ Global
Market, the NASDAQ Capital Market, or another nationally recognized trading
system (including Pink OTC Markets, Inc.)); and
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           a commission of 10% of the revenue generated by any LaserLock
transaction originated through the efforts of Zaah, as substantiated by a
written agreement between LaserLock and Zaah, specifically referencing the
transaction in which Zaah is entitled to such commission, payable by LaserLock
to Zaah in cash.  Such payment shall be made on the earlier of (i) the date of
the signing of such transaction, (ii) the date of the closing of the
transaction, or (iii) any date on which any funds are paid to LaserLock in
respect of such transaction.
 
SECTION 2.02.  Services. Zaah and LaserLock hereby agree that Zaah shall provide
to LaserLock (a) twelve (12) months of technical support, (b) up to twelve (12)
days of meetings annually between the respective management teams of LaserLock
and Zaah, (c) updates to technology as agreed in writing between LaserLock and
Zaah, and (d) twelve (12) months of technical hosting.
 
SECTION 2.03.  LaserLock Representations. LaserLock hereby represents and
warrants to Zaah as follows:
 
(a)           LaserLock has all necessary corporate power and authority to enter
into this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by LaserLock, and (assuming due authorization, execution and delivery
by Zaah of this Agreement) shall constitute a legal, valid and binding
obligation of LaserLock, enforceable against LaserLock in accordance with its
terms.
 
(b)           The execution, delivery and performance of this Agreement by
LaserLock will not result in any acceleration of, or requirement to repay,
convert or exchange any of the indebtedness of LaserLock.
 
(c)           The Warrants are duly authorized by LaserLock.  The shares of
Common Stock issuable upon exercise of the Warrants or otherwise issuable to
Zaah in connection with the transactions contemplated hereby have been duly
authorized and validly reserved for issuance and, upon issuance, will be duly
and validly issued, fully paid, and nonassessable, and will be free of
restrictions on transfer other than restrictions on transfer that result from
applicable state and federal securities laws.
 
SECTION 2.04.  Further Action. Each party hereto shall use its reasonable best
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, proper or advisable under applicable law, and execute
and deliver such documents and other papers as may be reasonably required to
carry out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
MISCELLANEOUS
 
SECTION 3.01.  Amendment; Waiver. This Agreement may not be amended,
supplemented, modified or restated except by an instrument in writing signed by,
or on behalf of, the parties hereto or by a waiver in accordance with this
Section 3.01.  Any extension or waiver to any obligations in this Agreement
shall be valid only if set forth in an instrument in writing signed by the party
to be bound thereby.  Any waiver of any term or condition shall not be construed
as a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement.  The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
SECTION 3.02.  Confidentiality. The parties hereto covenant and agree that they
will not, and they will cause their principals, Affiliates, officers and other
personnel and authorized representatives not to, use information concerning
another party’s business, properties and personnel received in the course of
negotiating this Agreement and investigation in connection with this transaction
and will hold such information (and will cause the aforesaid persons to hold
such information) in confidence until such information otherwise becomes
publicly available or as may be required by applicable Law.
 
SECTION 3.03.  Expenses. Except as otherwise specified in this Agreement, each
party hereto shall bear its own costs and expenses incurred in connection with
this Agreement, including the fees and expenses of their respective accountants
and legal counsel.
 
SECTION 3.04.  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by telecopy,
facsimile or registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 3.04):
 
(a)           if to LaserLock:
 
LaserLock Technologies, Inc.
837 Lindy Lane
Bala Cynwyd, PA 19004
Facsimile:  (610) 668-2771
Attention:  Norman Gardner
Attention:  Neil Alpert
 
 
3

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Facsimile:  (215) 963-5001
Attention:  Justin W. Chairman, Esq.
 
(b)           if to Zaah:
 
Zaah Technologies, Inc.
171 Milbar Blvd.
Farmingdale, NY 11735
Facsimile:  (631) 873-2050
 
SECTION 3.05.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.
 
SECTION 3.06.  Assignment. This Agreement may not be assigned by the parties
hereto by operation of law or otherwise.
 
SECTION 3.07.  Third Party Beneficiaries and Transfers. Except in respect of
VerifyMe, Inc., a Texas corporation, which the parties hereto acknowledge as an
intended third-party beneficiary of this Agreement, this Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
 
SECTION 3.08.  Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Florida.  The parties hereto hereby (a) submit to the exclusive jurisdiction of
any state or federal court sitting in Broward County, Florida for the purpose of
any action arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above named courts, that its property is
exempt or immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts.
 
SECTION 3.09.  Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives to the fullest extent permitted by applicable Law any right
it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Ancillary Agreements.  Each of the parties hereto (a) certifies that no
representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 3.09.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.10.  Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings, both written and oral, between LaserLock
and Zaah with respect to the subject matter hereof.
 
SECTION 3.11.  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
SECTION 3.12.  Public Announcements. Subject to its obligations under Law
(including requirements of stock exchanges and other similar regulatory bodies
and the requirements of the Exchange Act), no party hereto shall make any
announcement regarding the entering into of this Agreement or the Closing to the
financial community, governmental entities, employees, customers or the general
public without the prior consent of the other party, which shall not be
unreasonably withheld; provided, that if a party hereto is required by any such
obligations under Law to make any such announcement as contemplated by this
Section 3.12, the parties hereto shall cooperate with each other regarding the
contents and timing of any such announcement, and the non-announcing party shall
have the opportunity to review and comment upon the language of the proposed
announcement in advance of public disclosure.  Any such comments shall be
considered in good faith by the announcing party.
 
SECTION 3.13.  Termination. This Agreement shall terminate five (5) years from
the date hereof.
 
SECTION 3.14.  Rules of Interpretation. In this Agreement, except to the extent
otherwise provided or that the context otherwise requires: (a) when a reference
is made in this Agreement to an Article, Section, Exhibit or Schedule, such
reference is to an Article or Section of, or an Exhibit or Schedule to, this
Agreement; (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (c) whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (d) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement; (e) all terms
defined in this Agreement have the defined meanings when used in any certificate
or other document delivered or made available pursuant hereto, unless otherwise
defined therein; (f) the definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms; (g) references to a
Person are also to its successors and permitted assigns; and (h) references to
sums of money are expressed in lawful currency of the United States of America,
and “$” refers to U.S. dollars.
 
 
5

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.
 

 
LASERLOCK TECHNOLOGIES, INC.
         
 
By:
/s/ Norman A. Gardner
      Name: Norman A. Gardner      
Title:  Chief Executive Officer
 

 

 
ZAAH TECHNOLOGIES, INC.
         
 
By:
/s/  Sandy Fliderman
     
Name:  Sandy Fliderman
     
Title:  CTO
         

 
[Signature Page to Services Agreement (Zaah)]
 